DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto (U.S. PG-PUB NO. 2019/0096135 A1) in view of Han et al (KR 20170092997 A).
-Regarding claim 1,  Dal Mutto discloses a computer-implemented method  (Abstract; FIG. 1B-1C, FIG.7-10, [0123]-[0124]) for analyzing a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detecting or [0092], “capturing … spectral bands of the electromagnetic spectrum”; FIG. 5A-6, [0113], “detection of a defect”; FIG. 1C, operation 1200-1300; FIG. 1B, inspection agent 300), including a detected or predicted location of the aberration ([0083], “visualize the locations of various defects and/or detected values and attributes of the object”; FIG. 16), the method comprising: receiving the electromagnetic spectrum image frames by a pair of machine learning systems of different types (FIG. 17, [0182]; [0216]); applying a first machine learning algorithm to the electromagnetic spectrum image frames to stratify the electromagnetic spectrum images into abstraction levels according to an image topology and output first aberration determination information (FIG. 17, 1740-1, 1760-1; [0182]-[0184]; [0206]-[0209]), applying a second machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum images over time and output second aberration determination information (FIG. 17, 1740-2, 1760-2; [0212]-[0215]), generating an aberration assessment based on the first and second aberration determination information: transmitting the aberration assessment to a communicating device (FIG. 1A, display device 450; FIG. 1B, 400; FIG. 8-9, analysis results; [0216], “user interface device”;[0220]-[0225], “display of results”), receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image frames; and predicting the gas profile for the gas that might leak from or be emitted by the asset, wherein the aberration assessment includes prediction of an aberration and a location of the aberration in or on the nonmetallic asset (FIG. 1A, information 20; FIG. 1C operation 1400; [0080]; [0083], “generate a result 3-D model “, “visualize the locations of various defects”; [0113], “display 450 … may be used to visualize defects … regarding the object 10”; [0228]).
Dal Mutto is silent to teach receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for the gas that might leak from or be emitted by the asset.
In the same field of endeavor, Han teaches receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for the gas that might leak from or be emitted by the asset (Han: Abstract, “gas image to detect gas leakage”; Page 5, the last two paragraphs – Page 6, 1st and 2nd paragraphs, “electromagnetic spectrum”; Page 5, 8th and 10th paragraphs, “recognition and prediction”; FIGS. 1-5; FIG. 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dal Mutto with the teaching of Han by receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for the gas that might leak from or be emitted by the asset in order to detect gas leakage quickly and accurately, and obtain a quantitative data about the leaking gas.
-Regarding claim 8, the combination further discloses wherein the convolutional neural network includes a plurality of hierarchical layers, each hierarchical layer including a convolutional stage, a non-linear function stage and a pooling stage (Dal Mutto: FIG. 11-13).
-Regarding claim 10, the combination further discloses wherein the aberration assessment comprises an augmented reality image of the aberration FIG. 1A; [0051]; [0228]).
-Regarding claim 11, the combination further discloses wherein the aberration assessment comprises an image of the aberration with an image of the nonmetallic asset (Dal Mutto: FIG. 1A; [0080]; [0083], “visualize the locations of various defects”; [0113], “visualize defects … regarding the object 10”; [0228], “The inspection output … overlaid onto … images captured”, “highlighting locations of the defect”).
-Regarding claim 22, Dal Mutto discloses a non-transitory computer readable storage medium storing inspection and monitoring program instructions for causing a computing device to analyze a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detect or predict an aberration in the asset (Dal Mutto: Abstract; FIG. 1B, 300, 400, [0123]-[0124]; FIG. 21), including a detected or predicted location of the aberration (Dal Mutto: FIG. 16; [0083], “visualize the locations of various defects and/or detected values and attributes of the object”), the program instructions comprising the steps of: receiving the electromagnetic spectrum image frames by a pair of machine learning systems of different types (Dal Mutto: FIG. 17, [0182]; [0216]); applying a first machine learning algorithm to the electromagnetic spectrum image frames to stratify the electromagnetic spectrum images into abstraction levels according to an image topology and output first aberration determination (Dal Mutto: FIG. 17, 1740-1, 1760-1; [0182]-[0184]; [0206]-[0209]); applying a second machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum images over time and output second aberration Dal Mutto: FIG. 17, 1740-2, 1760-2; [0212]-[0215]); generating an aberration assessment based on the first and second aberration determination information; and transmitting the aberration assessment to a communicating device (Dal Mutto: FIG. 1A, display device 450; FIG. 1B, 400; FIG. 8-9, analysis results; [0216], “user interface device”;[0220]-[0225], “display of results”), wherein the aberration assessment includes prediction of an aberration and a location of the aberration in or on the nonmetallic asset (Dal Mutto: FIG. 1A, information 20; FIG. 1C operation 1400; [0080]; [0083], “generate a result 3-D model “, “visualize the locations of various defects”; [0113], “display 450 … may be used to visualize defects … regarding the object 10”; [0228]).
Dal Mutto is silent to teach receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for the gas that might leak from or be emitted by the asset.
In the same field of endeavor, Han teaches receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for the gas that might leak from or be emitted by the asset (Han: Abstract, “gas image to detect gas leakage”; Page 5, the last two paragraphs – Page 6, 1st and 2nd paragraphs, “electromagnetic spectrum”; Page 5, 8th and 10th paragraphs, “recognition and prediction”; FIGS. 1-5; FIG. 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dal Mutto with the teaching of Han by receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile .
Claims 1-2, 7, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (U.S. PG-PUB NO. 2016/0284075 A1) in view of Han et al (KR 20170092997 A).
-Regarding claim 1, Phan discloses a computer-implemented method for analyzing a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detecting or predicting an aberration in the asset (FIG. 4, [0092]; FIG. 1A-1C; FIG. 18), including a detected or predicted location of the aberration (FIG. 8, [0117]; FIG. 18, [0140]), the method comprising: receiving the electromagnetic spectrum image frames by a pair of machine learning systems of different types (FIG. 1C, 160, 164, 168, 172); applying a first machine learning algorithm to the electromagnetic spectrum image frames (FIG. 1C 160-162; [0060]; FIG. 18) to stratify the electromagnetic spectrum images into abstraction levels according to an image topology and output first aberration determination information (FIG. 1C 164-170, [0061]-[0064]; FIG. 1A-1B; [0053]-[0055]), applying a second machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum images over time and output second aberration determination information (FIG. 1C 172-174; [0065]-[0066], [0068]; FIG. 18), generating an aberration assessment based on the first and second aberration determination information: transmitting the aberration assessment to a communicating device, receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image frames ([0086], “profile information”, “gas leaks”; FIG. 17; [0126]; [0133]); and predicting the gas profile for FIG. 1C 176; [0067], [0069]).
Phan is silent to teach predicting the gas profile for the gas that might leak from or be emitted by the asset.
In the same field of endeavor, Han teaches receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for the gas that might leak from or be emitted by the asset (Han: Abstract, “gas image to detect gas leakage”; Page 5, the last two paragraphs – Page 6, 1st and 2nd paragraphs, “electromagnetic spectrum”; Page 5, 8th and 10th paragraphs, “recognition and prediction”; FIGS. 1-5; FIG. 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Phan with the teaching of Han by receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for the gas that might leak from or be emitted by the asset in order to detect gas leakage quickly and accurately, and obtain a quantitative data about the leaking gas.
-Regarding claim 2, the combination further discloses wherein the electromagnetic spectrum image frames comprise thermographs (Phan: Abstract; [0078]; FIG. 5-6).
-Regarding claim 7, the combination further discloses wherein the first aberration determination information is output from a first one of the pair of machine learning system to an input of the other of the pair of machine learning systems (Phan: FIG. 1C).
Phan: FIG. 1B, 300, 400, [0123]-[0124]) for causing a computing device to analyze a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detect or predict an aberration in the asset (Phan: FIG. 4, [0092]; FIG. 1A-1C; FIG. 18), including a detected or predicted location of the aberration (Phan: FIG. 8, [0117]; FIG. 18, [0140]), the program instructions comprising the steps of: receiving the electromagnetic spectrum image frames by a pair of machine learning systems of different types (Phan: FIG. 1C, 160, 164, 168, 172); applying a first machine learning algorithm to the electromagnetic spectrum image frames (Phan: FIG. 1C 160-162; [0060]; FIG. 18) to stratify the electromagnetic spectrum images into abstraction levels according to an image topology and output first aberration determination information (Phan: FIG. 1C 164-170, [0061]-[0064]; FIG. 1A-1B; [0053]-[0055]); applying a second machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum images over time and output second aberration determination information (Phan: FIG. 1C 172-174; [0065]-[0066], [0068]; FIG. 18); generating an aberration assessment based on the first and second aberration determination information; transmitting the aberration assessment to a communicating device receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image frames ([0086], “profile information”, “gas leaks”; FIG. 17; [0126]; [0133]); and predicting the gas profile for the gas that might leak from or be emitted by the asset: wherein the aberration assessment includes Phan: FIG. 1C 176; [0067], [0069]).
Phan is silent to teach predicting the gas profile for the gas that might leak from or be emitted by the asset.
In the same field of endeavor, Han teaches receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for the gas that might leak from or be emitted by the asset (Han: Abstract, “gas image to detect gas leakage”; Page 5, the last two paragraphs – Page 6, 1st and 2nd paragraphs, “electromagnetic spectrum”; Page 5, 8th and 10th paragraphs, “recognition and prediction”; FIGS. 1-5; FIG. 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Phan with the teaching of Han by receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for the gas that might leak from or be emitted by the asset in order to detect gas leakage quickly and accurately, and obtain a quantitative data about the leaking gas.
- Regarding claim 23, the combination further discloses the program instructions further comprising the step of analyzing gas profile data indicative of a gas emitted from or by the asset (Phan: [0086], “profile information”, “gas leaks”; FIG. 17; [0126]; [0133]).
- Regarding claim 24, the combination further discloses wherein the electromagnetic spectrum image frames comprise thermographs (Phan: Abstract; [0078]; FIG. 5-6).
s 3-6, 12,14-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto (U.S. PG-PUB NO. 2019/0096135 A1) in view of Han et al (KR 20170092997 A), and further in view of Yang (arXiv.org:1801.09334v2).
-Regarding claim 3, Dal Mutto in view of Han discloses the method of claim 1.
Dal Mutto in view of Han is silent to teach that wherein the pair of machine learning systems of different types include a recurrent neural network (RNN).
However, Yang is an analogous art pertinent to the problem to be solved in this application and further discloses a machine learning system can be configured to apply a recurrent machine learning algorithm (Yang: Abstract, “recursive neural network LTSMs”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Dal Mutto in view of Han and the teaching of Yang by including a convolutional neural network (CNN) and a recurrent neural network (RNN) to produce significant performance gains and to be able to handle wide range of engineering problems.
-Regarding claim 4 and claim 15, Dal Mutto in view of Han is silent to teach wherein the pair of machine learning systems of different types include an ensemble neural network (ENN).
However, Yang is an analogous art pertinent to the problem to be solved in this application and further discloses a machine learning system can be configured to apply an ensemble neural network (Yang: Abstract; FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of 
-Regarding claim 5 and claim 16, Dal Mutto in view of Han is silent to teach wherein the ensemble neural network (ENN) comprises a recurrent neural network (RNN) combined with an adaptive boosting algorithm.
However, Yang is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the ensemble neural network (ENN) comprises a recurrent neural network (RNN) combined with an adaptive boosting algorithm (Yang: Abstract, “recursive neural network LTSMs”, “adaptive boosting LTSMs”; FIG. 1).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Dal Mutto in view of Han and the teaching of Yang by including an ensemble neural network to improve the robustness of machine learning.
-Regarding claim 6, Dal Mutto in view of Han is silent to teach wherein the adaptive boosting algorithm comprises AdaBoost.
However, Yang is an analogous art pertinent to the problem to be solved in this application and further discloses a machine learning system can be configured to apply an ensemble neural network (Yang: section 3.2, paragraph 2).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Dal Mutto in view of Han and the teaching of Yang by including an ensemble neural network to improve the performance and robustness of machine learning.
 Regarding claim 12, Dal Mutto discloses an inspection and monitoring system (Abstract; FIG. 1B-1C, FIG.7-10, [0123]-[0124]) for analyzing a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detecting or predicting an aberration in the asset ([0092], “capturing … spectral bands of the electromagnetic spectrum”; FIG. 5A-6, [0113], “detection of a defect”; FIG. 1C, operation 1200-1300; FIG. 1B, inspection agent 300), including a detected or predicted location of the aberration (FIG. 16; [0083], “visualize the locations of various defects and/or detected values and attributes of the object”), the system comprising: a first machine learning system configured to receive the electromagnetic spectrum image frames (FIG. 9, FIG. 17, FIG. 16, FIG. 15) and apply a convolutional machine learning algorithm to the electromagnetic spectrum image frames to stratify the electromagnetic spectrum image frames into abstraction levels according to an image topology and output first aberration determination information (FIG. 17, 1740-1, 1760-1; [0182]-[0184]; [0206]-[0209]); a second machine learning system configured to apply a recurrent machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum images over time and output second aberration determination information ((FIG. 17, 1740-2, 1760-2; [0212]-[0215]); and an inspection and monitoring unit (FIG. 1B, 300, 400, [0123]-[0124]) configured to generate an aberration assessment based on the first and second aberration determination information and transmit the aberration assessment to a communicating device (FIG. 1A, FIG. 21, display device 450  information 20; FIG. 8-9, analysis results; FIG. 1C operation 1400; [0080]; [0083], “generate a result 3-D model “, “visualize the locations of various defects”; [0113], “display 450 … may be used to visualize defects … regarding the object 10” ”; [0228]), wherein the first machine learning system is different from the second machine learning system (FIG. 17).
Dal Mutto is silent to teach receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for the gas that might leak from or be emitted by the asset.
In the same field of endeavor, Han teaches receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image frames; and predicting the gas profile for the gas that might leak from or be emitted by the asset (Han: Abstract, “gas image to detect gas leakage”; Page 5, the last two paragraphs – Page 6, 1st and 2nd paragraphs, “electromagnetic spectrum”; Page 5, 8th and 10th paragraphs, “recognition and prediction”; FIGS. 1-5; FIG. 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Dal Mutto with the teaching of Han by receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image frames; and predicting the gas profile for the gas that might leak from or be emitted by the asset in order to detect gas leakage quickly and accurately, and obtain a quantitative data about the leaking gas.
Dal Mutto in view of Han is silent to teach that a second machine learning system configured to apply a recurrent machine learning algorithm.
Yang: Abstract, “recursive neural network LTSMs”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Dal Mutto in view of Han and the teaching of Yang by including a recurrent machine learning algorithm to produce significant performance gains and to be able to handle wide range of engineering problems.
. -Regarding claim 14, Dal Mutto in view of Han is silent to teach that wherein the pair of machine learning systems of different types include a recurrent neural network (RNN).
However, Yang is an analogous art pertinent to the problem to be solved in this application and further discloses a machine learning system can be configured to apply a recurrent machine learning algorithm for anomaly detection (Yang: Abstract, “recursive neural network LTSMs”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Dal Mutto in view of Han and the teaching of Yang by including a recurrent machine learning algorithm to produce significant performance gains and to be able to handle wide range of engineering problems
-Regarding claim 18, the modification further discloses wherein the convolutional neural network includes a plurality of hierarchical layers, each hierarchical layer Da Mutto: FIG. 11-13).
-Regarding claim 20, the modification further discloses wherein the aberration assessment comprises an augmented reality image of the aberration superimposed with a visible image of the nonmetallic asset (Da Mutto: FIG. 1A; [0051]).
-Regarding claim 21, the modification further discloses wherein the aberration assessment comprises an image of the aberration with an image of the nonmetallic asset (Da Mutto: FIG. 1A; [0080]; [0083], “visualize the locations of various defects”; [0113], “visualize defects … regarding the object 10”; [0228], “The inspection output … overlaid onto … images captured”, “highlighting locations of the defect”).
Claims 12-13,  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Phan (U.S. PG-PUB NO. 2016/0284075 A1) in view of in view of  Han et al (KR 20170092997 A), and further in view of Yang (arXiv.org:1801.09334v2). 
-Regarding claim 12, Phan discloses an inspection and monitoring system for analyzing a sequence of electromagnetic spectrum image frames of a nonmetallic asset and detecting or predicting an aberration in the asset (FIG. 4, [0092]; FIG. 1A-1C; FIG. 18), including a detected or predicted location of the aberration (FIG. 8, [0117]; FIG. 18, [0140]), the system comprising: a first machine learning system configured to receive the electromagnetic spectrum image frames and apply a convolutional machine learning algorithm to the electromagnetic spectrum image frames to stratify the electromagnetic spectrum image frames into abstraction levels according to an image topology and output first aberration determination information (FIG. 1C 160-162; [0060]; FIG. 18; 164-170, [0061]-[0064]; FIG. 1A-1B; [0053]-[0055]); a second machine learning system configured to apply a recurrent machine learning algorithm to the electromagnetic spectrum image frames to detect patterns in electromagnetic spectrum images over time and output second aberration determination information  (FIG. 1C 172-174; [0065]-[0066], [0068]; FIG. 18); and an inspection and monitoring unit (FIG. 4, server 401, processor 405; [0088]; [0092]) configured to generate an aberration assessment based on the first and second aberration determination information and transmit the aberration assessment to a communicating device , wherein the first machine learning system is different from the second machine learning system (FIG. 1C 176; [0067], [0069]).
Phan is silent to teach predicting the gas profile for the gas that might leak from or be emitted by the asset.
In the same field of endeavor, Han teaches receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for the gas that might leak from or be emitted by the asset (Han: Abstract, “gas image to detect gas leakage”; Page 5, the last two paragraphs – Page 6, 1st and 2nd paragraphs, “electromagnetic spectrum”; Page 5, 8th and 10th paragraphs, “recognition and prediction”; FIGS. 1-5; FIG. 7).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Phan with the teaching of Han by receiving gas profile data indicative of a gas emitted from or by the asset using the electromagnetic spectrum image and predicting the gas profile for 
Phan in view of Han is silent to teach that a first machine learning system configured to apply a convolutional machine learning algorithm and a second machine learning system configured to apply a recurrent machine learning algorithm.
 However, Yang is an analogous art pertinent to the problem to be solved in this application and further discloses a machine learning system can be configured to apply a recurrent machine learning algorithm (Yang: Abstract, “recursive neural network LTSMs”; section 2, paragraph 2 “convolutional neural networks”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Phan in view of Han and the teaching of Yang by including convolutional machine learning algorithm and a recurrent machine learning algorithm to produce significant performance gains and to be able to handle wide range of engineering problems.
-Regarding claim 13, the modification further discloses wherein the electromagnetic spectrum image frames comprise thermographs (Phan: Abstract; [0078]; FIG. 5-6).
-Regarding claim 17, the modification further discloses wherein the first aberration determination information is output from the first machine learning system to an input of the second machine learning system (Phan: FIG. 1C).
Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-18 and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        

/PING Y HSIEH/Primary Examiner, Art Unit 2664